Title: To George Washington from Jonathan Trumbull, Sr., 30 Aug. 1779 [letter not found]
From: Trumbull, Jonathan Sr.
To: Washington, George

Letter not found: from Jonathan Trumbull, Sr., 30 Aug. 1779. On 3 Sept., GW wrote Trumbull: “I was honored yesterday with your Excellency’s Letter of the 30th Ulto.” The minutes of a meeting of the governor and the council of safety of Connecticut, dated this date, read in part: “Wrote a letter to Genl

Washington to see if he could give us any assistance as we expect the enemy will make a descent upon this State” (Conn. Public RecordsThe Public Records of the State of Connecticut . . . with the Journal of the Council of Safety . . . and an Appendix. 18 vols. to date. Hartford, 1894–.m, 2:392).